Exhibit 10.1

 

AMENDMENT TO LEASE

﻿

This FIRST AMENDMENT TO LEASE (“Amendment”) is made and entered into effective
as of February 4th, 2020, by and between 66 South Hanford Street, LP, a
Washington limited partnership (“Landlord”), and Jones Soda Co., a
Washington corporation (“Tenant”).

﻿

RECITALS:

﻿

A.



Landlord and Tenant entered into that certain Lease dated December 31,
2014 (the “Lease”) pursuant to which Landlord leased to Tenant and Tenant leased
from Landlord certain “Premises,” as described in the Lease, known as that
certain building located at 66 S. Hanford Street, Seattle, WA 98134.

B.



Except as otherwise set forth herein, all capitalized terms used in this
Amendment shall have the same meaning as given such terms in the Lease.

C.



Tenant has exercised its option to extend the lease and therefore Landlord and
Tenant desire to amend the lease as hereinafter provided.

﻿

NOW,  THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

﻿

1.



Modification of Dates.    Tenant has exercised its Option to Renew per the terms
of the Lease.   Notwithstanding anything to the contrary in the Lease, the new
Lease Term shall expire on February 28, 2025 (the “Expiration Date”), unless
sooner terminated as provided in the Lease.

﻿

2.



Option to Renew.  Provided Tenant complies with the terms and conditions of this
Lease, Tenant may extend this Lease for one (1) additional five (5) year term
(“Option Term”) on the same terms and conditions set forth herein except that
the Monthly Base Rent for the first year of the Option Term shall be adjusted to
market rent for similar properties in the area but not less than the Monthly
Base Rent for the last year of the Lease Term. Tenant must give Landlord one
hundred and eighty (180) days written notice of its intent to exercise the
Option Term.  Landlord is under no obligation to notify Tenant of this
deadline.  Landlord and Tenant must agree to Monthly Base Rent for the Option
Term within thirty (30) days of receipt of Tenant’s renewal notice.  The options
to renew are expressly conditioned on the provision that Tenant is then in full
and faithful compliance with each and every of obligation contained in the
Lease, Tenant understands and agrees that time is of the essence and unless so
exercised by this deadline, the options hereby granted shall terminate and be
null and void, If Tenant properly exercises its options to renew, it shall there
by bind itself to the Lease of the Premises for the Option Term. Rent during the
Option Term shall be adjusted to Market Rate for similar properties in the area





--------------------------------------------------------------------------------

 



but in no case shall the Rent be less than the previous lease period.   If
Tenant disagrees with the Market Rate specified by Landlord, it shall so notify
Landlord immediately and they shall meet as soon as possible thereafter in a
good faith effort to resolve their disagreement. In the event the parties are
unable to agree upon the Market Rate, then a mutually agreed upon arbitrator
shall be appointed to determine the Market Rate for the renewal option period.
The determination by the  arbitrator will be made within the last thirty (30)
days prior to commencement of the renewal option period, and each  party shall
bear fifty percent (50%) of the cost of this  determination.

﻿

3.



Base Rent and Additional Rents.  During the extension of Lease Term, the Base
Rent payable by Tenant for the Premises shall be as set forth in the following
schedule:

﻿

 

Rent Period

Total Monthly Base Rent

03/01/2020 – 02/28/2021

$ 9,667.12 + NNN

03/01/2021 – 02/28/2022

$ 9,957.13 + NNN

03/01/2022 – 02/28/2023

$10,255.85 + NNN

03/01/2023 – 02/29/2024

$10,563.52 + NNN

03/01/2024 – 02/28/2025

$10,880.43 + NNN

﻿

 

4.



Landlord Work.  Landlord shall, at its sole cost and expense, install lighting
outside the Tenant’s bathrooms, install a ladder on side of building to access
the loading dock, and will reorient Tenant’s reception desk to face towards
their front door.

﻿

5.



Tenant Improvement Rent Credit.   Tenant shall receive a credit toward Rent in
the amount of Three Thousand 00/100 Dollars ($3,000.00) which may be used toward
the installation of window blinds, exterior signage, or other Landlord-approved
improvements with the Premises.   Said credit shall be applied upon the Tenant
providing Landlord evidence of the completion of, and payment for, the approved
improvement.

﻿

6.



No Further Modifications.   Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.


Signature Page Follows.





--------------------------------------------------------------------------------

 



In WITNESS WHEREOF this Lease has been executed the date and year first above
written.

﻿

 

 

 

 

 

 

LANDLORD:

 

TENANT:

66 South Hanford Street LP, a Washington Limited Partnership

 

Jones Soda Co., a Washington Corporation

By

American Life, Inc., a Washington corporation, its general partner

 

 

 

/s/ Henry Liebman

 

By

 
 
 
 
 
/s/ Jennifer Cue

﻿

Name:

Henry Liebman

 

 

Jennifer Cue

﻿

Title:

CEO

 

 

CEO

﻿





--------------------------------------------------------------------------------

 





COUNTY OF KING

 

 

﻿

STATE OF WASHINGTON

COUNTY OF KING

 

}

ss.

﻿

On this day personally appeared before me HENRY LIEBMAN, to me known to be the
CEO of AMERICAN LIFE, INC., a Washington corporation, the GENERAL PARTNER of
66 South Hanford Street, LP, a Washington limited partnership, and the person
that executed the foregoing instrument, and acknowledged such instrument to be
the free and voluntary act and deed of such limited partnership, for the uses
and purposes therein mentioned, and on oath stated that [he/she] was duly
authorized to execute such instrument.

﻿

Given Under My Hand and Official Seal this 4th day of February,  2020.

﻿

﻿

 

 

﻿

 

/s/ Anna M. Kaminsky

﻿

 

Printed Name: Anna M. Kaminsky _________________________________

﻿

 

Notary Public in and for the State of Washington, residing at Brier, WA

﻿

 

My Commission Expires February 5, 2023

﻿





--------------------------------------------------------------------------------

 



﻿

 

 

STATE OF WASHINGTON

COUNTY OF KING

}

ss.

﻿

On this day personally appeared before me Jennifer Cue to me known to be the CEO
of Jones Soda Co., a Washington Corporation that executed the foregoing
instrument, and acknowledged such instrument to be the free and voluntary act
and deed of such corporation, for the uses and purposes therein mentioned, and
on oath stated that he was duly authorized to execute such instrument.

Given Under My Hand and Official Seal this 4th day of February, 2020.

﻿

﻿

 

 

﻿

 

/s/ Anna M. Kaminsky

﻿

 

Printed Name: Anna M. Kaminsky _________________________________

﻿

 

Notary Public in and for the State of Washington, residing at Brier, WA

﻿

 

My Commission Expires February 5, 2023

﻿



--------------------------------------------------------------------------------